Case: 16-10040     Date Filed: 08/21/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        _________________________

                                 16-10040
                           Non-Argument Calendar
                        _________________________

                 D.C. Docket No. 8:13-cr-00309-SDM-EAJ-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

ALBERT STANLEY MELVIN,

                                                            Defendant-Appellant.

                             ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (August 21, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

     The Government=s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant=s plea agreement is GRANTED.      United States v. Bushert, 997 F.2d
               Case: 16-10040     Date Filed: 08/21/2017    Page: 2 of 2


1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294,

1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to

appeal difficult or debatable legal issues or even blatant error).




                                           2